Citation Nr: 0120387	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 1980 
for the grant of service connection for a mood disorder 
secondary to a head injury.

2.  Entitlement to an increased (compensable) rating from 
April 17, 1980 to November 28, 1983 for the veteran's 
service-connected mood disorder secondary to a head injury.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
various acquired psychiatric disorders and for residuals of a 
closed head injury.  The veteran filed a timely appeal to 
this adverse determination.

In October 1992, the Board of Veterans' Appeals (Board) 
issued a decision remanding the case to the RO for additional 
development in an attempt to ascertain the etiology of any 
psychiatric disorders present.  Following extensive 
development, the Board issued a decision in August 1997 
granting service connection for a psychiatric disorder, 
claimed as a residual of a closed head injury and anti-
malarial medication during active service.  

Following the Board's decision, the award was effectuated by 
the RO in a December 1997 rating decision.  Specifically, the 
RO granted service connection for mood disorder secondary to 
head injury, and assigned a 10 percent schedular rating, 
effective from October 1988.  The veteran appealed both the 
rating assigned and the effective date of that award.  
Additionally, he claimed that his service-connected 
psychiatric disorder rendered him unable to obtain and retain 
employment (TDIU).  In February 2000, the Board issued a 
decision granting a 100 percent schedular evaluation, denying 
TDIU, and denying an effective date earlier than October 24, 
1988, for service connection for a mood disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2000, the Court issued an order vacating and 
remanding that part of the Board decision which denied the 
earlier effective date issue.  Specifically, the Court's 
order granted a joint motion entered into by the veteran and 
the Secretary of Veterans Affairs.  The joint motion cited 
deficiencies in the reasons and bases provided by the Board 
for the assignment of the effective date.  It was noted that 
the VA had not fully addressed whether a 1968 rating action 
which denied service connection for a nervous condition was 
final.  It cited the lack of adequate discussion of whether 
any of the veteran's prior claims were final.  

In February 2001, the Board remanded the veteran's claim to 
the RO for further action.  Specifically, the RO was 
instructed to review the claims file and determine whether 
any and all prior claims were final as discussed in the joint 
motion which formed the basis for the Court's September 2000 
order.  The RO was then instructed to readjudicate the 
veteran's earlier effective date claim.

Following a thorough review of the veteran's claims file, the 
RO issued a rating decision in March 2001 which granted an 
earlier effective date of April 17, 1980, for service 
connection for a mood disorder secondary to a head injury.  
The veteran's claims file has been returned to the Board for 
appellate review.

The Board notes that in a claim for benefits, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking an effective date of April 17, 1980 for the 
grant of service connection for a mood disorder secondary to 
a head injury.  On the contrary, in May 2001 the Board 
received a statement from the veteran's attorney indicating 
that the veteran continued to disagree with the new effective 
date assigned, contending that the effective date should go 
back to the late 1960's.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2000).  
Therefore, the issue of an earlier effective date for the 
grant of service connection for a mood disorder secondary to 
a head injury remains in appellate status.

The issue of the veteran's entitlement to an increased 
(compensable) rating from April 17, 1980 to November 28, 1983 
for his service-connected mood disorder secondary to a head 
injury will be discussed in the REMAND section immediately 
following this decision.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's original claim for service connection for a 
"nervous disorder" was denied by the RO in a rating 
decision dated in December 1968; this denial was not timely 
appealed by the veteran and became final.

3.  The veteran's application to reopen his claim for service 
connection for a mood disorder secondary to a head injury was 
received by VA on April 17, 1980.

4.  In a rating decision dated in March 2001, the RO issued a 
rating decision granting an effective date of April 17, 1980 
for the grant of service connection for a mood disorder 
secondary to a head injury.


CONCLUSIONS OF LAW

1.  The December 1968 RO rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2000).

2.  The criteria for the assignment of an effective date 
earlier than April 17, 1980 for the grant of service 
connection for a mood disorder secondary to a head injury 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
5110, 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.156, 3.157, 3.400, 20.1100, 20.1105 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his attorney were given notice of 
the information, medical evidence, or lay evidence needed to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  In his 
substantive appeal, received by VA in March 1999, the veteran 
did not indicate that he wished to testify at a hearing 
before either an RO hearing officer or a Member of the Board.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Therefore, the Board finds that there is no indication that 
there are any relevant outstanding medical records to be 
procured.  

Further, the veteran and his attorney have been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the grant of service connection for a mood disorder 
secondary to a head injury.  The Board concludes that the 
discussions in the rating decision, Statement of the Case, 
Supplemental Statement of the Case and letters have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The veteran asserts that the effective date for the grant of 
service connection for his mood disorder secondary to a head 
injury should be 1967, when he first filed a claim for 
service connection for this disorder.  Under governing law, 
the effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The veteran argues that he is entitled to an earlier 
effective date for the grant of service connection for a mood 
disorder secondary to a head injury on two alternative bases.  
First, he argues that he was never notified by the RO of a 
rating decision dated in December 1968 which denied his claim 
for service connection for a nervous condition.  In support 
of this contention, the veteran's attorney states that since 
a copy of a cover letter which should have accompanied this 
decision is not contained in the claims file, there is no 
proof that the veteran was properly notified of the RO's 
denial.  The veteran's attorney argues that, absent evidence 
that the veteran was notified of this denial and apprised of 
his appellate rights, this decision never became final, and 
that the time for the veteran to file a notice of 
disagreement with this determination has been tolled, as 
explained in the Court's opinion in In Re: Matter of Cox, 10 
Vet. App. 361, 375 (1997).

A review of the veteran's claims file reveals that in July 
1967, VA received from the veteran a VA Form 21-526, 
Veteran's Application for Compensation or Pension, requesting 
service connection for a "nervous condition."  In response, 
following significant development, the RO issued a rating 
decision dated December 16, 1968, which, among other things, 
denied the veteran's claim for a nervous condition.  The 
Board concedes that a copy of a notification letter from the 
RO to the veteran informing him of the December 1968 decision 
is not of record.  However, the Board finds that there is 
ample other evidence contained in the veteran's claims file 
which establishes that the veteran was indeed notified of 
this decision.  

First, the claims file contains a VA Form 20-822, Control 
Document and Award Letter, dated January 20, 1969, which 
indicates that the veteran was notified of this action and 
was furnished VA Form 21-6782, Original Disability 
Compensation.  The Board observes that the version of the VA 
Form 21-6782 in use at that time advised the claimant of 
appellate rights and the disabilities for which service 
connection was established and those not service-connected.

Second, In September 1971, the veteran submitted a second 
Veteran's Application for Compensation for Benefits claiming 
entitlement to service connection for a nervous condition.  
In response, the RO sent the veteran a letter dated in 
October 1971 informing him that "Our records disclose that 
we considered your claim for service connection for a nervous 
condition and that you were informed on January 20, 1969 that 
this condition was not a disability, within the meaning of 
current laws, for which compensation may be paid."  The fact 
that the RO referenced a specific date on which notice of its 
previous action had been sent provides strong evidence that 
such notice was indeed sent.  Furthermore, even if such 
notice was not sent, this September 1971 letter provided 
notice of the RO's previous denial of his service connection 
claim.

Third, the Board observes that in June 1980, the RO received 
a Statement in Support of Claim from the veteran requesting 
that the RO "reopen" his claim for service connection for a 
nervous condition.  In this statement, the veteran indicated 
that "I was discharged from the NAVY in 1965 for a nervous 
condition, and filed for SCD for this condition about two 
years later.  As nearly as I can recall, you denied that 
claim for lack of medical evidence of care between my 
discharge and date of filing." (emphasis added).  The Board 
notes that the veteran did indeed file for service connection 
in 1967, two years after his 1965 discharge from the Navy, 
and, further, that the RO did deny his claim, in part, based 
on the fact that there was no evidence of treatment after 
discharge.  Thus, the veteran himself has conceded that he 
was notified of the RO's December 1968 decision, providing 
further evidence that the RO provided the required notice.

Finally, the Board notes that to resolve situations such as 
this one in which administrative error on the part of VA is 
asserted, the case law has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
veteran a summary of his compensation entitlement and appeal 
rights when entitlement was initially granted or denied.  In 
this case his initial compensation entitlement was denied in 
1968.  There is nothing contained in the record to indicate 
that anything unusual happened as to the location of the 
record which would have prevented the RO from following its 
usual procedures.  Indeed, the record appears to confirm that 
the usual procedures were followed.

Therefore, the Board finds that the evidence of record 
clearly indicates that the veteran was notified of the RO's 
December 1968 rating action, and that when the veteran failed 
to appeal this determination within the one-year appeal 
period prescribed by statute, this decision became final.  As 
such, the time period for submitting a notice of disagreement 
was not tolled, and the veteran's July 1967 claim cannot 
serve as the basis for a valid claim for an earlier effective 
date for service connection.

The veteran, through his attorney, also argues a second basis 
for an earlier effective date.  He asserts that in August 
1971, he again applied for service connection for a nervous 
disorder, but that the RO never actually denied this claim.  
Therefore, he argues that this claim is still pending, and 
could constitute the basis for the assignment of an earlier 
effective date.

As noted above, the veteran submitted a second VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
August 1971, which was received by the RO in September 1971.  
In support of his claim to reopen, the veteran attached a 
duplicate of a June 1965 Recommendation for Separation from 
the U.S. Naval Service by Reason of Unsuitability, signed by 
a Legal Officer at the veteran's Naval Station.  In a letter 
dated in October 1971, the RO responded that this claim 
constituted a duplicate of his previous claim for this 
benefit, which had already been denied.  He was further 
informed that, since the previous claim was denied on the 
basis that his nervous condition (diagnosed in service as 
immature personality) was not a disability for which 
compensation could be paid within the meaning of current 
laws, no further action could be taken on his claim.  While a 
formal rating decision was not issued, the Board finds that 
this letter and notification of determination by the RO 
constitutes appropriate action by the RO in response to the 
veteran's claim, particularly in light of the fact that the 
veteran submitted no new evidence whatsoever for the RO to 
consider or evaluate (the Recommendation for Separation 
having previously been considered by the RO in its December 
1968 decision).  Thus, the Board finds that the veteran's 
September 1971 claim is not an "open" claim, and cannot 
serve as a basis for the assignment of an earlier effective 
date.

The next item of correspondence received from the veteran is 
a Statement in Support of Claim, received by VA on April 17, 
1980, in which the veteran stated that he wished to "reopen 
my service connected claim for an increase because of my 
nerves."  In a rating decision dated in March 2001, the RO 
assigned this date as the date of service connection for a 
mood disorder secondary to a head injury.  The evidence does 
not show, and indeed the veteran does not assert, that there 
is any document of record between September 1971 and April 
1980 which could constitute the basis for the assignment of 
an earlier effective date.

Therefore, given the discussion above, and the fact that the 
RO has recently granted an effective date of April 17, 1980 
for the veteran's mood disorder, the Board finds that there 
is no basis for the assignment of an effective date prior to 
April 17, 1980 for the grant of service connection for a mood 
disorder secondary to a head injury.

ORDER

An effective date earlier than April 17, 1980 for the grant 
of service connection for a mood disorder secondary to head 
trauma is denied.


REMAND

The Board notes that in its March 2001 rating decision, the 
RO also assigned a non-compensable (zero percent) for the 
veteran's service-connected mood disorder secondary to a head 
injury from April 17, 1980 to November 28, 1983, at which 
time the rating was increased to 100 percent.  In May 2001, 
the veteran, via his attorney, submitted a notice of 
disagreement to the rating assigned from April 17, 1980 to 
November 28, 1983, asserting that the rating should be 
higher.  However, to date the RO has not issued a statement 
of the case or supplemental statement of the case which 
addresses the issue of entitlement to an increased 
(compensable) rating for a mood disorder secondary to head 
trauma from April 17, 1980 to November 28, 1983.  Therefore, 
the Board finds that a remand for this action is necessary.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2000); see also 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning his claim of entitlement to an 
increased (compensable) rating from April 
17, 1980 to November 28, 1983 for his 
service-connected mood disorder secondary 
to a head injury, and give him an 
opportunity to submit additional evidence 
and/or argument in response and to 
perfect a timely appeal concerning this 
claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

